DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention is provided with,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the semicolons should be replaced with commas.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase, “a control unit, which maintains an interval between the first detection unit and the second detection unit at a predetermined interval and moves the first movable body and the second movable body along the rail while sequentially detects, by the first detection unit and the second detection unit, a first graduation number at which the first detection unit is positioned and a second graduation number at which the second detection unit is positioned, and controls a movement 
“(a) Claim 1-13 according to Claim 1,6 of the present application describes that "a
distance between the first detection unit and the second detection unit is determined
 based on a ratio between the predetermined interval between the first detection unit
 and the second detection unit and a distance on a scale between the first division
number and the first division number" ; however, "a moving amount of the second
moving body and a moving amount of the first moving body are controlled." Only this
description does not specify how "a ratio" is "based on" and how "to control" a "move
 amount", and it is unclear how to reflect "a ratio" to "a control" of "a moving
amount," and, therefore, the invention is unclear. The same applies to "correcting
the amount of movement based on the reference distance and the scale number
difference" described in Claim 5,6,12,13 of the present application, and it is
unclear how the "reference distance" and the "scale number difference" reflect the
"correction" of the "moving amount," so that the invention is unclear. Therefore, the
 invention according to Claim 1-13 of the present application is not clear.

"predetermined interval" and the Claims 5 and 6 of this application, and 12 and 13
have the description "reference distance", since it is unknown, invention is
indefinite in what such substance is. In particular, in view of the fact that it is
an invention relating to a technique of correcting an error in the scale of the 
"scale caused by heat, it is necessary to ensure that the" predetermined interval
"and the" reference distance "are not changed by heat, but it is unclear how to
ensure that the change is not changed by any specific change. Similarly, since it is
unclear what kind of the "reference member" is described in Claim 6,13 of the present
 application, the invention is unclear. Therefore, the invention according to Claim
1-13 of the present application is not clear.
(c) Claims 5 to 9,12, and to 13 describe that "the movement amount is modified on the
 basis of the reference distance and the scale number difference" ; however, Claim 1
of the cited document is "the predetermined interval between the first detection
portion and the second detection portion" and the predetermined interval between the
first detection portion and the fifth detection portion, respectively. There is a
description that the moving amount of the first moving object and the second moving
object is controlled based on a ratio with the distance on the scale between the
first index number and the second graduation number, and the relationship between the
 first moving object and the second moving object is vague. Therefore, the invention
is unclear. (A statement that "controls to control" after further "modifying" to be
controlled by the method described in Claim 1 is performed by the method described in
 Claim 5.) Should be made so as to be clear, and "to modify the amount of movement
based on the reference distance and the scale number difference" described in Claim 6

the basis of the reference distance and the scale number difference" described in
Claim 12 of the present application, and "correcting the movement amount on the basis
 of the reference distance and the scale number difference" described in Claim 13 of
the present application. Therefore, the inventions according to Claims 5 to 9,12 and
to 13 of the present application are not clear.”

A suggested amendment for the independent claims in Japanese is the following.

    PNG
    media_image1.png
    317
    614
    media_image1.png
    Greyscale

(Translation, “A device for linearly moving a 1 moving body and a 2 moving body with respect to an object, wherein the 1 moving body linearly moves guided by a rail, the 2 moving body
guided by the rail and linearly moving, and a scale arranged along the rail and
provided with a plurality of scales at a predetermined pitch along the moving
direction are provided. A 1 detection unit arranged on the 1 moving unit and
detecting the scale number of the scale, a 2 detection unit arranged on the 2 moving
unit and detecting the scale number of the scale, and a control unit controlling the

provided. While the distance between the 1 detection unit and the 2 detection unit is
 maintained constant, the 1 detection unit and the 2 detection unit are sequentially
detected by the 1 detection unit and the 2 detection unit, while moving the 1
detection unit and the 2 detection unit from the start position of movement to the
end position of movement along the rail of the 1 detection unit. 2 The apparatus
according to claim 1, wherein the distance on the scale between the 2 detection unit
and the 1 detection unit is calculated by multiplying a difference between the first
scale number and the 2 scale number by the pitch of the scale, and the position
correction coefficient of the scale is calculated as a ratio of the distance between
the 1 detection unit and the 2 detection unit with respect to the calculated distance
 on the scale.”)

In a KPO communication, it was suggested that the following amendment be added to Claims 1 and 10 to overcome the clarity issue. “Between the first scale number and the second scale number.On scale.The distance the first.With the detection unit.Second. Detection unit.The position correction factor [or position correction coefficient k(n)] which is the rate of the fixed interval of the interval is brought forth and if the position correction factor is bigger than 1, scale expands with standard comparison and it determines and if the position correction factor is smaller than 1, scale contracts with standard comparison and it determines.”

    PNG
    media_image2.png
    150
    604
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0309503 discloses gantry frames 20 (first/second bodies).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Gerald McClain/Primary Examiner, Art Unit 3652